 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDReisman Bros.,Inc.andLocal 29,Retail,Wholesale and Department Store Union,AFL-CIO. Case 2-CA-11136.June 14, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn March 29,1967, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action,as set forth inthe attached Trial Examiner'sDecision.Thereafter,theGeneral Counsel and the Respondent filedexceptions to the Trial Examiner'sDecision, withsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions of the GeneralCounsel and the Respondent and supporting briefs,and the entire record in the case, and hereby adoptsthe findings,conclusions,and recommendations ofthe Trial Examiner, except as modified herein.The General Counsel has excepted to the TrialExaminer'sfailure to find that Respondent hasinterferedwith,restrained, and coerced, and isinterferingwith,restraining,and coercing, itsemployees in the exercise of the rights guaranteed inSection7 of theAct, by refusing to meet withLocal 29, Retail,Wholesale and Department StoreUnion,AFL-CIO,theexclusivecollective-bargainingrepresentativeofRespondent'sproduction and maintenance employees,unless anduntilLocal 29 submitted revised proposals whichRespondentwould regard as practicable andreasonable.Based upon the record as a whole, wefindmerit in this exception and will,accordingly,modify the Trial Examiner'sRecommended Orderherein to require that Respondent cease and desistfrom interfering with,restraining,or coercing itsemployees in the exercise of the rights guaranteed tothem in Section 7 of the Act.IInc., its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommendedOrder,withthefollowingmodifications:1.Add the following as paragraph 2 thereof:"2. In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act."2.Renumber existing paragraph 2 as paragraph 3.3.Add the following indented paragraph to theAppendix:WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees intheexerciseoftheirbargainingrightsguaranteed in Section 7 of the National LaborRelations Act, as amended.'Respondent excepts to the Trial Examiner's reference tocomparable factory wage rates in New York City in suggestingthat the Union's wage demands could he regarded as not so"outrageously unreasonable" as to warrant Respondent's refusalto negotiate The Trial Examiner concedes that no evidence ofcomparable wage rates was adduced at the hearing We find itunnecessary to consider the reasonableness of the Union's wagedemands in disposing of this case and, in any event, we do notadopt the comments and observations of the Trial Examiner withrespect to comparable factory wage rates in New York CityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAULE.WEIL, Trial Examiner:On a charge filedOctober 31,1966, by Local29,Retail,Wholesale andDepartment Store Union,AFL-CIO,herein the Union,againstReisman Bros., Inc., herein Respondent, theGeneral Counsel issued his complaint on November 28,1966, alleging that Respondent violated Section 8(a)(5) and(1) of the NationalLaborRelations Act, as amended, byfailing and refusing to bargain with the Union during thecertification year.By its duly filed answer Respondent denied thecommission of any unfair labor practices and as anaffirmative defense, on facts stated therein, contendedthat the Union was not prepared to bargain in good faithand that Respondent will bargain at any time provided thatthe Union too is prepared to bargain in good faith.This proceeding,with all parties represented,was heardbefore me at NewYork Cityon January12, 1967. After thehearing Respondent and General Counsel filed briefs.Upon the entire record in this case and my observationof the witnesses and in consideration of the briefs, I makethe following:FINDINGS ANDCONCLUSIONSI.THE BUSINESS OF THE RESPONDENTORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommendedOrder of the Trial Examiner andhereby orders that the Respondent,Reisman Bros.,Respondent, a New York corporation, engaged, in thecityofNew York, in the manufacture, sale, anddistribution of zippers and related products, annuallypurchases goods and materials valued in excess of $50,000which were transported in interstate commerce fromStates of the United States other than New York to itsplant in New York City. Respondent is and at all timesmaterialheretohas been an employer engaged in165 NLRB No. 50 REISMAN BROS., INC.commercewithinthe meaningof Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn January 19' the Union filed a petition with theBoard,docketedasCase2-RC-14243,seekingcertification of a unit of all production and maintenanceemployees of the Respondent with the normal exclusions.A joint conference was held prior to a hearing on thepetition on February 10. Before the joint conference theUnion commenced a strike against Respondent.'At the conference, attended by Joel Pave, the Union'spresident,Mr. Luxemburg, the Union's attorney, ZoltanReisman, president of Respondent, and Mr. Persky, hisattorney, the Board's representative suggested that thestrike be called off pending the determination of therepresentation issue. Attorney Luxemburg recommendedthe move to his client but Pave refused to consent andstated that the strike would go on.After the conference Union President Pave drewAttorney Persky aside and said "Look! What is your wiseguy trying to do? I tell you, but I will deny it if anybodyever says it, that we will put this guy out of business."Adding an obscene threat, Pave walked away:'The hearing was held February 10 and dealt solely withjurisdiction.The Regional Director found that Respondent wasengaged in commerce and recited factually thatRespondent in the year 1965 had gross sales ofapproximately $150,000 and purchased tape and zippers ininterstate commerce to a value in excess of $63,000. Anelection was ordered and conducted on or about March 14.Thereafter on or about August 8, the Regional DirectorcertifiedtheUnionastheexclusivebargainingrepresentative of the employees.' On the following day,August 9, Pave addressed a letter to Respondent with acopy to Attorney Persky requesting that Respondentimmediately confer with the Union in order to negotiate acontractandstating,"Willyoukindlyhavearepresentative of your Company authorized to bargainwith this Union at our office on August 16, 1966, at 10 a.m.If this time is not satisfactory will you please communicatewith us immediately to arrange for a mutually agreeabletime."On August 11 Attorney Persky,representingRespondent, and Attorney Goldsmith, representing theCharging Party, agreed by telephonetomeetat Persky'soffice for purposes of collectivebargainingon August 16 at10 a.m. In this conversation Attorney Persky asked thatthe Union submit written proposals prior to the meeting sothat the Respondent, without delay, could be prepared tonegotiate with the Union on the 16th. Persky confirmedthe conversation with a letter on August 11againrepeatingthe request that before the conference Respondent befurnished a statement of the Union's requests, in writing,and stating the belief that this would expedite mattersconsiderably.AttorneyGoldsmith advised Pave ofAll datesherein are in the year 1966 unless otherwise notedThe date on which the strike commenced and the avowedpurpose thereof are not available in the record391Respondent's request but no advance notice of the Union'sdemands was given the Respondent.On the 16th all parties were present at 10 o'clock withthe exception of Pave who arrived some 20 minutes late.ImmediatelyuponhisarrivalPave and AttorneyGoldsmith went to an adjoining room where they discussedthe Union's demands one by one. At Attorney Goldsmith'srecommendation additional demands were added andsome were changed. At the conclusion of the reading ofthe Union's demands Attorney Persky stated that he wassurprised and shocked at the extent of the demands andstated his client would have to go over the demands andconsider them with reference to the Respondent'sfinancial situation. He suggested that they meet at a latertimetonegotiate.Hedeclinedtomake anycounterproposals at this time. Attorney Goldsmith statedthat the Union was willing to negotiate or listen tocounterproposals on the Company's part. Attorney Perskypointed out that what was happening was precisely whathehadforetold;namely,furtherdelaybecauseRespondent hadn't received the proposals before theconference. He informed the Union's negotiators that hewould let them know the Company's answer.ThereafterReisman andAttorney Persky met andcomputed the cost of the contract to the Company anddetermined that the cost over a 2-year period totaled$49,957.90 over and above the present labor cost to theCompany which in the year 1965 had been approximately$32,000.On August 16 the Union confirmed by letter its demandswhich included 10 paid holidays, a week's vacation for 6months' employment, 2 weeks for a year, and 3 weeks for 3years of employment, union security and checkoff, animmediate wage increase effective to August 16 of 32-1/2cents an hour with a base for present employees of $1.72 -1/2 an hour, and an additional wage increase on August 16,1967, of 20 cents an hour. The Union also demanded 5percent of the gross wages to be paid to the health andwelfare fund and $3 a week to theunionpension fund, 5days' sick leave, and time and a half after 8 hours a day,double time for Sunday work, and double time and a halffor holiday work.Attorney Persky, on August 22, wrote to the Unionpointing out that the demands would result in an increaseinRespondent's wage costs of almost 80 percent andstating that he believed that the demand was made inhaste and without proper study by the Union. Perskyinvited the Union to inspect the computation by which hehad arrived at his figures, stated that Respondent will beprepared to discuss the matter further upon thepresentation of revised demands more in keeping with therealities of the situation, and suggested that the demandswere not made in good faith. On August 25 AttorneyGoldsmith addressed a letter to Attorney Persky accusingRespondent of failure of good-faith bargaining in thatRespondent made no counterproposals and asked forcounterproposals without delay. He concluded with thesuggestionof a secondbargaining sessionon September 1.Persky answered on August 30 confirming a bargainingconference for Tuesday, September 6. This conferencewas called off because Attorney Persky was engaged incourt and on September 13 Attorney Goldsmith addressedPave did not appear at the hearingThe record does not disclose the reason for the delay incertification between March 14 and August 8 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDa letter to Persky suggesting a meeting on September 22and asking again for counterproposals. On September 27,AttorneyGoldsmith called Persky and asked for ameeting.Persky declined to meet until the Unionsubmitted more reasonable proposals. On October 4, aftera discussion with Pave, Goldsmith wrote another letter toAttorney Persky submitting revised demands calling for awage increase of 28-1/2 cents an hour retroactive toAugust 16 and an additional 18 cents an hour effectiveAugust 16, 1967, reducing the number of paid holidays tonine and calling for a negotiating meeting on October 11.On October 18 Attorney Persky wrote to the Union andpointed out that the revised demands would increase theCompany's cost for labor $48,605.90 over a 2-year period,again pointing out that the entire payroll for the last yearbefore the strike was $32,000 and that the proposal wouldincrease wage costs almost 80 percent. Persky stated, "Ifailed to see how even these revised demands could havebeen made in good faith by your office, and accordingly Ican see no point in arranging another conference at thistime."The letter ended with the statement thatRespondent was prepared at all times to negotiate in goodfaith upon receipt of demands that are practicable andreasonable. The Union's response was to file the instantcharges.ConclusionsThe General Counsel contends that Respondent refusedto bargain by its refusal not only to counterpropose buteven to meet until the Union again lowered its demands toa point which the Respondent considered reasonable.Respondent contends that it has no duty to bargain in viewof the demonstrated bad faith of the Union deduced fromthe threat of Union President Pave to put Respondent outof business and the Union's demands, which amounted toan 80-percent increase in wage expenses to Respondent.Respondent relies onN.L.R.B. v. Kentucky UtilitiesCompany,182 F.2d 810 (C.A. 6). In that case the companyrefused to bargain with a union negotiating committeewhich included one Braswell who had, as had Pave in theinstantcase, threatened to destroy the employerfinancially. The court said:Collective bargaining is a two-sided proposition; itdoesnotexistunlessbothpartiesenter thenegotiations in a good faith effort to reach asatisfactory agreement .... With Braswell acting asone of the negotiators for the Union, any meeting withthenegotiatorswouldnothave fulfilled therequirements of collective bargaining. His expressedhostility to the respondent and his purpose to destroythe respondent financially made any attempt at goodfaith collective bargaining a futility. Just as collectivebargaining in form only and lacking in substance hasbeen condemned, certainly collective bargaining inform only without good faith negotiating on the otherside should not be required.As the Trial Examiner stated inValley Date Gardens,Inc.,144 NLRB 1544,1550, several decisions within recentyears reflect the Board's general concurrence with judicialdeterminations that employers may properly refuse torecognize or deal withparticular union representativeswhose conduct or statements reflect such underlyinghostility directed against the firm as to make collectivebargaining a futility.The decisional doctrine noted,however, has been given limited scope; Board declarationswith respect to its validity have routinely appeared as dictain cases considered factually distinguishable. I find thatthe situation had not changed since 1963 whenValley Datewas written.Kentucky Utilitiesstill is cited with approvaland is yet to be followed.It appears to me that the point is valid. There must be atime at which the Union's bad faith in making its demandsisso overt as to place the Respondent in the positionwhere it need not respond to the Union's demand forbargaining but may refuse to bargain until the Unionmakes a more reasonable approach. The question is afactual one, in my opinion, and one in which the facts mustbe rigorously examined.In the instant case Respondent started out with thethreat of Pave to put it out of business, and the strike,which, as far as I know, continues to the day of thiswriting. From the Respondent's viewpoint, the demands ofthe Union could well appear to have indicated a purpose toput it out of business. An 80-percent increase in wageexpenses unquestionably sounds unreasonable, especiallyat a time when the President of the United States wasadvocating restriction of wage increases to 3 or 4 percent.But a closer examination of the Union's demand throwssome doubt into the picture.The starting wage demanded by the Union of $1.55 perhour, for a factory located in the metropolitan area of NewYork, does not seem so outrageously unreasonable nordoes a wage for employees employed prior to August 16 of$1.70 an hour which is the wage called for in the Union'ssecond demand.5 The demand of 5 percent health andwelfare and $3 per week per employee for the pensionfund is not substantially different from that found in manyunion contracts.The 8-hour day is standard and the nine paid holidaysare increasingly finding acceptance in negotiatedcontracts.It appears to me that we must go one step further thanmerely to look at the increase in cost to the Employer. It isnot inconceivable that the Employer was operating withwage standards below that of its competitors or, on theother hand, that Respondent used a class of employeeswho for one reason or another are not ordinarily paid bythesamewage standards as employees of otheremployers.No evidence was adduced in this regard.Presumably Respondent's employees were paid at leastthe minimum wage but whether Respondent's employeeswere paid wages comparable to that in other similarenterprises is not revealed by the record. If, in fact,Respondent's employees are underpaid in terms of themarketplace it should not necessarily be shocking to it tobe met with demands such as those promulgated by theUnion.It appears to me that the quantum of proof must be highto entitle Respondent to escape the action of the expressterms of the statute, which provides that the duty tobargain includes the duty to meet and negotiate in goodfaith.This is not an issue so much of the Respondent'sgood faith, but rather of whether the evidence available to5The annual survey of the Bureau of Labor Standards for 1964stated that average hourly earnings of production workers in NewYork City factories was $2.56. REISMAN BROS., INC.the Respondent is so overwhelmingly convincing of theUnion's bad faith that it need not take the minimal steprequired by the statute of meeting the Union face to faceand telling the Union in what respects it regards itsdemands as unreasonable. Respondent does not questionthe propriety of the unit nor the Union's representativestatus. The employees have a right to be represented andthey chose this Union by secret ballot. The good faith ofthe Union is easily capable of a test by Respondent. Itwould have had only to meet and negotiate to test whether,in fact, the Union was as intransigent as Respondentcontends.Ido not presume to say that the union demands areirresponsible or outrageous. I do not know whether theyare within or without the range of wages and workingconditions in the industry in which Respondent isengaged. But I believe that Respondent has the duty totake at least one more step and put its belief to the test. Ifthe Union is in fact intransigent and its demands are infact beyond the reach of Respondent it should quickly beapparent and an impasse would result. At this pointRespondent is relieved of its duty to bargain further.Ifind that Respondent has, as charged, failed andrefused to bargain within the meaning of Section 8(a)(5) ofthe Act.THE REMEDYI shall recommend an order requiring the Respondent tocease and desist from its unlawful conduct. In view of thenarrowness of the issue presented and the fact thatRespondent has declared its willingness to meet andbargainwith the Union under conditions it deemsreasonable, I shall not recommend any broader cease-and-desist order. Affirmatively I shall recommend an orderrequiring Respondent, upon request, to bargain with theUnion until it reaches either an impasse or a contract.Accordingly, upon the foregoing findings of fact andconclusions of law and on the record as a whole, Irecommend, pursuant to Section 10(c) of the Act, thefollowing:ORDERRespondent, Reisman Bros., Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from refusing to bargain in goodfaith with Local 29, Retail, Whole and Department StoreUnion, AFL-CIO, as the exclusive representative of theemployees in theunitcertified as appropriate in Case2-RC-14243.2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Upon request of the aforesaid certified bargainingrepresentative, bargain withit ingood faith with respect towages, hours, and working conditions.393(b)Post at its plant in New York, New York, copies ofthe attached notice marked "Appendix.-6 Copies of saidnotice, to be furnished by the Regional Director forRegion 2, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.7" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "r In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policiesof theNational LaborRelations Act, as amended,we hereby notify employeesthat:Upon request of Local 29, Retail,Wholesale andDepartment Store Union,AFL-CIO,the exclusivebargaining representative of our production andmaintenance employees,WE WILL bargain with it ingood faith concerning wages, hours, and workingconditions of our employees.REISMAN BROS., INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 5th Floor,Squibb Building, 745 Fifth Avenue, New York, New York10022, Telephone 751-5500.